DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovil (US PG Pub 20040030540).	As per claims 1, 11 and 20, Ovil discloses a computer-implemented method, system and computer-readable storage medium comprising: 	identifying a regular expression in a command provided by a user, wherein the regular expression has a first meaning in relation to a context related to the regular expression (Ovil; Fig. 3, item 310; p. 0098 - input text is received by a character string receiver 310, and processed by a natural language parser 320. Natural language parser 320 includes a word tagger 330 that preferably tags, or identifies, the roles of words in sentences from the received  by stars; for example, "genuine" in list 130 is ranked with four stars, and "appraisal" in list 140 is ranked with five stars. The stars correspond to a .
As per claims 2 and 12, Ovil discloses the computer-implemented method and system of claims 1 and 11, wherein the retrieving, from the data repository, of the adapted form for the regular expression comprises: identifying one or more mappings in the data repository between adapted forms of regular expressions and initial forms of the regular expressions, wherein the data repository is associated with the user, wherein a mapping of the one or more mappings is between the adapted form and an initial form of the regular expression associated with the command (Ovil; p. 0100 - The present invention also provides a method and apparatus for generating the database tables stored in relational database management system 360. Preferably, the database tables are populated by processing text inputs used for training, or learning, by a trainer module 370. Preferably, trainer module 370 receives tagged text from natural language processor 320, but instead of processing the text for enhancement, trainer module 370 processes the text in order to derive linguistic information for storage in database management system 360. Preferably, trainer module 370 includes a match processor 380 for identifying relationships between contexts of words that are used together in conjunction).
	As per claims 3 and 13, Ovil discloses the computer-implemented method and system of claims 2 and 12, wherein the one or more mappings have been learned based on input from the user with respect to the regular expressions (Ovil; p. 0117-0121 - FIG. 4 is a simplified flowchart 
As per claims 4 and 14, Ovil discloses the computer-implemented method and system of claims 2 and 12, further comprising synchronizing the repository with a central repository that is shared by a plurality of users (Ovil; p. 0117 - The Learning Phase starts at step 405, and cycles through Profiles. As long as there remains a Profile to be processed, as determined at step 410, a next Profile, P, is (chosen at step 415. Afterwards, the Learning Phase cycles through training text files associated with Profile P. As long as there remains a training text file associated with Profile P to be processed, as determined at step 420, a text file, T, is chosen at step 425. Afterwards, the Learning Phase cycles through sentences of text within text file T. As long as there remains a sentence within text file T to be processed, as determined at step 430, a next sentence, S, is chosen at step 435).
	As per claims 5 and 15, Ovil discloses the computer-implemented method and system of claims 1 and 11, further comprising determining the context related to the regular expression, wherein the retrieving, from the data repository, of the adapted form for the regular expression is further based on the context (Ovil; p. 0098 - The tagged text generated by natural language parser 320 is processed by a natural language enhancer 340, which includes a context analyzer 350 for deriving contexts of words in sentences).
As per claims 6 and 16, Ovil discloses the computer-implemented method and system of claims 5 and 15, wherein the retrieving, from the repository, of the adapted form for the regular expression comprises: identify one or more mappings between adapted forms of regular expressions and combinations of contexts and initial forms of the regular expressions, 
	As per claims 7 and 17, Ovil discloses the computer-implemented method and system of claims 6 and 16, wherein the one or more mappings have been learned based on input from the plurality of users with respect to the regular expressions (Ovil; p. 0117-0121 - FIG. 4 is a simplified flowchart for a Learning, or Training Phase, in which database tables for a given Profile are populated with linguistic entries, in accordance with a preferred embodiment of the present invention).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovil in view of Davtchev (US PG Pub 20090083028).
	As per claims 8 and 18, Ovil discloses the computer-implemented method and system of claims 7 and 17, upon which claims 8 and 18 depend.	Ovil, however, fails to disclose wherein the one or more mappings have been learned based further on statistical analysis of the input from the plurality of users.
	As per claim 9, Ovil discloses the computer-implemented method of claim 7, upon which claim 9 depends.	Ovil, however, fails to disclose wherein the one or more mappings have been learned based further on mismatch errors determined from tracking evaluation of the regular expressions in the contexts.	Davtchev does teach wherein the one or more mappings have been learned based further on mismatch errors determined from tracking evaluation of the regular expressions in the contexts (Davtchev; p. 0035 - In some implementations, words that appear in an index and/or in search queries can be eliminated based upon statistical models that indicate that the word is likely to be a misspelling based upon the marginal use observed in network activity).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-implemented method to include wherein the one or more mappings have been 
	As per claims 10 and 19, Ovil discloses the computer-implemented method and system of claims 5 and 15, upon which claims 10 and 19.	Ovil, however, fails to disclose wherein the context comprises one or more of: a locale; an attribute related to an application command in which the regular expression is included; or an attribute of the user.	Davtchev does teach wherein the context comprises one or more of: a locale; an attribute related to an application command in which the regular expression is included; or an attribute of the user (Davtchev; p. 0021 – keyboard layout based on user’s language (attribute of the user)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-implemented method to include wherein the context comprises one or more of: a locale; an attribute related to an application command in which the regular expression is included; or an attribute of the user, as taught by Davtchev, in order to correct an input based upon a determination that the input does not correspond to a dictionary entry (Davtchev; p. 0018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658